Exhibit 10.20
 

 
FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
EPD PUBCO UNIT III L.P.


Dated as of
November 3, 2016
 
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

 
ARTICLE I
DEFINITIONS
 
1.01
Certain Definitions
1
1.02
Other Definitions
6
 
ARTICLE II
ORGANIZATIONAL MATTERS
 
2.01
Formation
6
2.02
Name
6
2.03
Registered Office; Registered Agent; Other Offices
6
2.04
Purposes
6
2.05
Certificate; Foreign Qualification
7
2.06
Term
7
2.07
Merger or Consolidation
7
 
ARTICLE III
PARTNERS; DISPOSITIONS OF INTERESTS
 
3.01
Partners
7
3.02
Representations and Warranties
7
3.03
Restrictions on the Disposition of an Interest
8
3.04
Additional Partners
9
3.05
Interests in a Partner
10
3.06
Spouses of Partners
10
3.07
Vesting of Limited Partners
10
3.08
Services Provided by the Partners
10
3.09
Investment Company Act Matters
10
 
ARTICLE IV
CAPITAL CONTRIBUTIONS
 
4.01
Initial and Additional Capital Contributions
11
4.02
Return of Contributions
11
4.03
Advances by General Partner
11
4.04
Capital Accounts
11
 
ARTICLE V
ALLOCATIONS AND DISTRIBUTIONS
 
5.01
Allocations
12
5.02
Income Tax Allocations
14
5.03
Distributions of Cashflow from EPD Units
15
5.04
Distributions of Proceeds from Sales of EPD Units
15

-i-

--------------------------------------------------------------------------------



5.05
Restrictions on Distributions of EPD Units
16
 
ARTICLE VI
MANAGEMENT AND OPERATION
 
6.01
Management of Partnership Affairs
16
6.02
Duties and Obligations of General Partner
17
6.03
Release and Indemnification
17
6.04
Power of Attorney
18
 
ARTICLE VII
RIGHTS OF OTHER PARTNERS
 
7.01
Information
19
7.02
Limitations
19
7.03
Limited Liability
20
 
ARTICLE VIII
TAXES
 
8.01
Tax Returns
20
8.02
Tax Elections
20
8.03
Tax Matters Partner
20
 
ARTICLE IX
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
 
9.01
Maintenance of Books
21
9.02
Financial Statements
21
9.03
Bank Accounts
21
 
ARTICLE X
WITHDRAWAL, BANKRUPTCY, REMOVAL, ETC.
 
10.01
Withdrawal, Bankruptcy, Etc. of General Partner
21
10.02
Conversion of Interest
22
 
ARTICLE XI
DISSOLUTION, LIQUIDATION, AND TERMINATION
 
11.01
Dissolution
22
11.02
Liquidation and Termination
23
11.03
Cancellation of Certificate
24
 
ARTICLE XII
GENERAL PROVISIONS
 
12.01
Offset
24

-ii-

--------------------------------------------------------------------------------

 
12.02
Notices
24
12.03
Entire Agreement; Supersedure
25
12.04
Effect of Waiver or Consent
25
12.05
Amendment or Modification
25
12.06
Binding Effect; Joinder of Additional Parties
25
12.07
Construction
25
12.08
Further Assurances
26
12.09
Indemnification
26
12.10
Waiver of Certain Rights
26
12.11
Counterparts
26
12.12
Dispute Resolution
26
12.13
No Effect on Employment Relationship
29
12.14
Legal Representation
29




-iii-

--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
EPD PUBCO UNIT III L.P.
This First Amended and Restated Agreement of Limited Partnership (this
“Agreement”) of EPD PubCo Unit III L.P., a Delaware limited partnership (the
“Partnership”), is made and entered into effective as of November 3, 2016 by and
among the Partners (as defined below).
RECITALS
WHEREAS, the Partnership’s Agreement of Limited Partnership was executed
effective as of April 6, 2016 (the “Original Partnership Agreement”); and
WHEREAS, the Partners deem it advisable and in the best interests of the
Partnership to amend and restate the Original Partnership Agreement in its
entirety as set forth herein;
NOW, THEREFORE, FOR AND IN CONSIDERATION OF the mutual covenants, rights, and
obligations set forth herein, the benefits to be derived therefrom, and other
good and valuable consideration, the receipt and sufficiency of which each
Partner acknowledges and confesses, the Partners hereby amend and restate the
Original Partnership Agreement in its entirety and agree as follows:
ARTICLE I
DEFINITIONS
1.01 Certain Definitions.  As used in this Agreement, the following terms have
the following respective meanings:
“Act” means the Delaware Revised Uniform Limited Partnership Act and any
successor statute, as amended from time to time.
“Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account after giving effect to the following adjustments:
(a)
Credit to such Capital Account of any amounts that such Partner is obligated or
deemed obligated to contribute pursuant to the penultimate sentences of Sections
1.704‑2(g)(1) and 1.704‑2(i)(5) of the Regulations; and

(b)
Debit to such Capital Account the items described in Sections
1.704‑1(b)(2)(ii)(d)(4), 1.704‑1(b)(2)(ii)(d)(5) and 1.704‑1(b)(2)(ii)(d)(6) of
the Regulations.

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Section 1.704‑1(b)(2)(ii)(d) of the Regulations and shall be
interpreted consistently therewith.
 

--------------------------------------------------------------------------------

 
“Adjustment Date” means as soon as practicable following the receipt of proceeds
by the Partnership from the disposition of EPD Units, but no later than the
fifth Business Day following the receipt of any proceeds by the Partnership from
the disposition of EPD Units.
“Affiliate” means with respect to any Person any other Person that directly or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the Person specified.  For the purpose of this
definition, “control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Agreement” has the meaning given it in the introductory paragraph hereof.
“Assigned EPD Units” means those 105,000 EPD Units of which Beneficial Ownership
(subject to the retention of the Retained Distribution) was assigned to the
Partnership by the Class A Limited Partner pursuant to the Assignment (as such
number may be adjusted in the sole discretion of the General Partner in order to
reflect any equity split, equity distribution or dividend, reverse split,
combination, reclassification, recapitalization or other similar event affecting
the EPD Units).
“Assignment” means the irrevocable assignment under the Contribution Agreement
pursuant to which Beneficial Ownership of the Assigned EPD Units has been
assigned by the Class A Limited Partner to the Partnership.
“Bankrupt Partner” means any Partner (whether a General Partner or a Limited
Partner) with respect to which an event of the type described in Section
17‑402(a)(4) or (5) of the Act (or any equivalent successor provision) shall
have occurred, subject to the lapsing of any period of time therein specified.
“Beneficial Ownership” means, with respect to the Assigned EPD Units, dominion
and control (within the meaning of Treasury Regulation Section 1.704-1(e)(2))
representing all the rights and obligations held by the Class A Limited Partner
with respect to the Assigned EPD Units prior to the Assignment as well as such
residual rights exercised on behalf of the Assigned EPD Units after the
Assignment, subject to the retention of the Retained Distribution.
“Business Day” means any day other than a Saturday, Sunday, or day on which
commercial banks in the State of Texas are authorized or required to be closed
for business.
“Capital Account” means the account maintained for each Partner pursuant to
Section 4.04.
“Capital Contribution” means any contribution by a Partner to the capital of the
Partnership.
“Certificate” means the Certificate of Limited Partnership of the Partnership
referred to in Section 2.05, as it may be amended or restated from time to time.
 
-2-

--------------------------------------------------------------------------------

 
“Change of Control” means Duncan shall (i) cease to own, directly or indirectly,
at least a majority of the equity interests in the General Partner or the
general partner of EPD, or (ii) shall cease to have the ability to elect,
directly or indirectly, at least a majority of the directors of the general
partner of EPD.
“Class A Capital Base” means:
(i)
the Contributed Unit Fair Market Value multiplied by the number of Assigned EPD
Units,

(ii)
decreased on each Adjustment Date by all distributions made to the Class A
Limited Partner pursuant to Section 5.04 since the previous Adjustment Date (or
in the case of the first Adjustment Date, since the Closing Date).

“Class A Limited Partner” means EPCO Holdings, Inc., a Delaware corporation, and
its successors and assigns.
“Class A Preference Return” means:
(a) as it relates to each regular quarterly distribution with respect to EPD
Units, an aggregate dollar amount equal to the product of (i) $0.39, multiplied
by (ii) the total number of EPD Units to which such distribution relates (as
such calculation may be adjusted in the sole discretion of the General Partner
in order to reflect any equity split, equity distribution or dividend, reverse
split, combination, reclassification, recapitalization or other similar event
affecting the EPD Units); and
(b) as it relates to any distribution with respect to EPD Units other than as
described in clause (a) above, an aggregate dollar amount equal to the product
of (i) the aggregate dollar amount of such distribution received by the
Partnership, multiplied by (ii) a fraction, the numerator of which shall be
$0.39 and the denominator of which shall be equal to the per unit dollar amount
of the most recent quarterly distribution paid with respect to EPD Units (as
such calculation may be adjusted in the sole discretion of the General Partner
in order to reflect any equity split, equity distribution or dividend, reverse
split, combination, reclassification, recapitalization or other similar event
affecting the EPD Units).
“Class A Preference Return Amount” means the aggregate dollar amount of the
unpaid Class A Preference Return.
“Class B Limited Partner” means any Person executing (by power of attorney or
otherwise) this Agreement as of the date hereof as a Class B Limited Partner or
hereafter admitted to the Partnership as a Class B Limited Partner as herein
provided, but shall not include any Person who has ceased to be a Class B
Limited Partner in the Partnership.
“Class B Percentage Interest” means with respect to each Class B Limited Partner
the quotient (expressed as a percentage) of (i) such Class B Limited Partner’s
Sharing Points, divided by (ii) the Sharing Points of all Class B Limited
Partners.  For purposes of calculating the Class B Percentage Interest, Sharing
Points attributable to interests in the Partnership that are forfeited pursuant
to Section 3.07 shall be ignored.
 
-3-

--------------------------------------------------------------------------------

 
“Closing Date” means April 6, 2016, the date on which the Class A Limited
Partner contributed Beneficial Ownership of the Assigned EPD Units to the
Partnership pursuant to the Contribution Agreement.
“Code” means the Internal Revenue Code of 1986, and any successor statute, as
amended from time to time.
“Contributed Unit Fair Market Value” means $23.86 (the closing sales price per
EPD Unit on the New York Stock Exchange on April 5, 2016) (as such dollar amount
may be adjusted in the sole discretion of the General Partner in order to
reflect any equity split, equity distribution or dividend, reverse split,
combination, reclassification, recapitalization or other similar event affecting
the EPD Units).
“Contribution Agreement” means that agreement by and between EPCO Holdings, Inc.
and EPD PubCo Unit III L.P., dated as of April 6, 2016.
“Disability” means the event whereby a Limited Partner becomes entitled to
receive long-term disability benefits under the long-term disability plan of the
General Partner or any of its Affiliates.
“Dispose,” “Disposing,” or “Disposition” means a sale, assignment, transfer,
exchange, mortgage, pledge, grant of a security interest, or other disposition
or encumbrance, or the acts thereof, other than by divorce, legal separation or
other dissolution of a Partner’s marriage.
“Duncan” means, collectively, individually or in any combination, the
descendants, heirs and/or legatees of Dan L Duncan and/or distributees of Dan L
Duncan’s estate, and/or trusts (including voting trusts) established for the
benefit of his descendants, such legatees and/or distributees and/or their
respective descendants, heirs, legatees and distributees.
“EPCO” means Enterprise Products Company, a Texas corporation.
“EPD” means Enterprise Products Partners L.P., a Delaware limited partnership.
“EPD Units” means (1) the Assigned EPD Units for so long as the Contribution
Agreement is effective, and (2) thereafter, the partnership units representing
limited partner interests in EPD.
“General Interest Rate” means a varying per annum rate equal at any given time
to the lesser of (a) the interest rate publicly quoted by J.P. Morgan Chase from
time to time as its prime commercial or similar reference interest rate, and (b)
the maximum rate permitted by applicable law.
“General Partner” means EPCO, or any Person hereafter admitted to the
Partnership as a general partner as herein provided, but shall not include any
Person who has ceased to be a general partner in the Partnership.
“Investment Company Act” means the Investment Company Act of 1940, and any
successor statute, as amended from time to time.
 
-4-

--------------------------------------------------------------------------------

 
“Limited Partner” means the Class A Limited Partner or any Class B Limited
Partner.
“Net Income” and “Net Loss” mean, respectively, subject to Section 4.04, an
amount equal to the Partnership’s taxable income or loss taking the Assignment
into account determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss, or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:
(a) Any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of Net Income and Net Loss shall be added to such taxable income
or loss;
(b) Any expenditures of the Partnership described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Section
1.704‑1(b)(2)(iv)(i) of the Regulations, and not otherwise taken into account in
computing Net Income or Net Loss pursuant to this definition of Net Income and
Net Loss, shall be subtracted from such taxable income or loss;
(c) In the event the value of any Partnership property is adjusted pursuant to
Section 4.04 (i) such adjustment shall be taken into account as gain or loss
from the disposition of such Partnership property for purposes of computing Net
Income or Net Loss, (ii) if such property is subject to depreciation, cost
recovery, depletion or amortization, any further deductions for such
depreciation, cost recovery, depletion or amortization attributable to such
property shall be determined taking into account such adjustment, and (ii) in
determining the amount of any income, gain or loss attributable to the taxable
disposition of such property such adjustment (and the related adjustments for
depreciation, cost recovery, depletion or amortization) shall be taken into
account;
(d) To the extent an adjustment to the adjusted tax basis of any Partnership
Property pursuant to Code Section 734(b) is required, pursuant to Section
1.704‑1(b)(2)(iv)(m)(4) of the Regulations, to be taken into account in
determining Capital Accounts as a result of a Distribution other than in
liquidation of a Partner’s interest in the Partnership, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) from the
disposition of such Partnership Property and shall be taken into account for
purposes of computing Net Income or Net Loss; and
(e) Any items that are allocated pursuant to Section 5.01(b) shall not be taken
into account in computing Net Income or Net Loss.
“Partner” means the General Partner, the Class A Limited Partner or any Class B
Limited Partner.
“Partnership” has the meaning given it in the introductory paragraph.
“Person” has the meaning given it in the Act.
“Qualifying Termination” means the termination of a Class B Limited Partner’s
employment with the General Partner and its Affiliates due to (i) death, (ii)
receiving long-term
 
-5-

--------------------------------------------------------------------------------

 
disability benefits under the long-term disability plan of the General Partner
or any of its Affiliates or (iii) retirement with the approval of the General
Partner (which may be given or withheld in its sole discretion) on or after
reaching age 65, provided that such retirement occurs on or after April 6, 2018.
“Regulations” means the regulations promulgated under Section 704 of the Code.
“Required Interest” means one or more Class B Limited Partners having among them
more than 50% of the Class B Percentage Interests of all Limited Partners in its
or their capacities as such.
“Retained Distribution” has the meaning set forth in the Contribution Agreement.
“Sharing Points” means, with respect to each Class B Limited Partner, the number
of Sharing Points granted by the General Partner to such Class B Limited Partner
(which number is set forth on the Power of Attorney executed by the Class B
Limited Partner and delivered to the General Partner), as the same may be
amended from time to time pursuant to the terms of this Agreement.
“Vesting Date” means the earliest of (i) the fourth anniversary of the date of
the Original Partnership Agreement, (ii) a Change of Control or (iii)
dissolution of the Partnership.
1.02 Other Definitions.  Other terms defined herein have the meanings so given
them.
ARTICLE II
ORGANIZATIONAL MATTERS
2.01 Formation.  The Partnership has been previously formed as a Delaware
limited partnership for the purposes hereinafter set forth under and pursuant to
the provisions of the Act.
2.02 Name.  The name of the Partnership is “EPD PubCo Unit III L.P.” and all
Partnership business shall be conducted in such name or such other name or names
that comply with applicable law as the General Partner may designate from time
to time.
2.03 Registered Office; Registered Agent; Other Offices.  The registered office
of the Partnership in the State of Delaware shall be at such place as the
General Partner may designate from time to time.  The registered agent for
service of process on the Partnership in the State of Delaware or any other
jurisdiction shall be such Person or Persons as the General Partner may
designate from time to time.  The Partnership may have such other offices as the
General Partner may designate from time to time.
2.04 Purposes.  The purposes of the Partnership are to acquire, own, sell,
exchange or otherwise dispose of EPD Units, and to enter into, make and perform
all contracts and other undertakings and to engage in any other business,
activity or transaction that now or hereafter may be necessary, incidental,
proper, advisable, or convenient, as determined by the General Partner, to
accomplish the foregoing purposes.
 
-6-

--------------------------------------------------------------------------------

 
2.05 Certificate; Foreign Qualification.  The General Partner has previously
executed and caused to be filed with the Secretary of State of the State of
Delaware a Certificate of Limited Partnership, effective as of April 6, 2016,
containing information required by the Act and such other information as the
General Partner deemed appropriate.  Prior to conducting business in any
jurisdiction other than Delaware, the General Partner shall cause the
Partnership to comply, to the extent such matters are reasonably within the
control of the General Partner, with all requirements necessary to qualify the
Partnership as a foreign limited partnership (or a partnership in which the
Limited Partners have limited liability) in such jurisdiction.  Upon the request
of the General Partner, each Partner shall execute, acknowledge, swear to, and
deliver all certificates and other instruments conforming with this Agreement
that are necessary or appropriate as determined by the General Partner to
qualify, continue, and terminate the Partnership as a limited partnership under
the laws of the State of Delaware and to qualify, continue, and terminate the
Partnership as a foreign limited partnership (or a partnership in which the
Limited Partners have limited liability) in all other jurisdictions in which the
Partnership may conduct business, and to this end the General Partner may use
the power of attorney described in Section 6.04.
2.06 Term.  The term of this Partnership shall continue in existence until the
close of Partnership business on the earliest to occur of (i) the fiftieth
anniversary of the date of the Original Partnership Agreement, and (ii) such
earlier time as this Agreement may specify.
2.07 Merger or Consolidation.  The Partnership may merge or consolidate with or
into another business entity, or enter into an agreement to do so, with the
consent of the General Partner and a Required Interest.
ARTICLE III
PARTNERS; DISPOSITIONS OF INTERESTS
3.01 Partners.  The General Partner, the Class A Limited Partner and the Class B
Limited Partners of the Partnership are the Persons executing (by power of
attorney or otherwise) this Agreement as of the date hereof as the General
Partner, the Class A Limited Partner and the Class B Limited Partners,
respectively, each of which was admitted to the Partnership as the General
Partner, Class A Limited Partner or a Class B Limited Partner, as the case may
be, effective as of the date of the Original Partnership Agreement.
3.02 Representations and Warranties.  Each Partner hereby represents and
warrants to the Partnership and each other Partner that (a) if such Partner is a
corporation, it is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its incorporation and is duly qualified and in
good standing as a foreign corporation in the jurisdiction of its principal
place of business (if not incorporated therein), (b) if such Partner is a trust,
estate or other entity, it is duly formed, validly existing, and (if applicable)
in good standing under the laws of the jurisdiction of its formation, and if
required by law is duly qualified to do business and (if applicable) in good
standing in the jurisdiction of its principal place of business (if not formed
therein), (c) such Partner has full corporate, trust, or other applicable right,
power and authority to enter into this Agreement and to perform its obligations
hereunder and all necessary actions by the board of directors, trustees,
beneficiaries, or other Persons necessary for the due authorization, execution,
delivery, and performance of this
 
-7-

--------------------------------------------------------------------------------

 
Agreement by such Partner have been duly taken, and such authorization,
execution, delivery, and performance do not conflict with any other agreement or
arrangement to which such Partner is a party or by which it is bound, and (d)
such Partner is acquiring its interest in the Partnership for investment
purposes and not with a view to distribution thereof.
3.03 Restrictions on the Disposition of an Interest.  (a) No Class B Limited
Partner may Dispose of all or part of its interest in the Partnership without
the prior written consent (which may be given or withheld in its sole
discretion) of the General Partner, and then only after Sections 3.03(c), (d)
and (e) have been complied with, except that a Class B Limited Partner may
Dispose of all of its interest upon the death of such Class B Limited Partner or
upon becoming a Bankrupt Partner, but in each case only after compliance with
Sections 3.03(c), (d) and (e).  Neither the General Partner nor the Class A
Limited Partner may Dispose of all or a part of its interest in the Partnership
to a Person who is not an Affiliate of Duncan without the prior written consent
of a Required Interest, and then only after Sections 3.03(c), (d) and (e) have
been complied with.
(b) Subject to the provisions of Sections 3.03(c), (d) and (e), a permitted
transferee of all or a part of a Partner’s interest in the Partnership shall be
admitted to the Partnership as a General Partner or a Limited Partner (as
applicable) with, in the case of Class B Limited Partners, such Sharing Points
(no greater than the Sharing Points of the Class B Limited Partners effecting
such Disposition immediately prior thereto) as the Partner effecting such
Disposition and such permitted transferee may agree.
(c) The Partnership shall not recognize for any purpose any purported
Disposition of an interest in the Partnership or distributions therefrom unless
and until the provisions of this Section 3.03 shall have been satisfied and
there shall have been delivered to the General Partner a document (i) executed
by both the Partner effecting such Disposition and the Person to which such
interest or interest in distributions are to be Disposed, (ii) including the
written acceptance by any Person to be admitted to the Partnership of all the
terms and provisions of this Agreement, such Person’s notice address, and an
agreement by such Person to perform and discharge timely all of the obligations
and liabilities in respect of the interest being obtained, (iii) setting forth,
in the case of the Class B Limited Partners, the Sharing Points of the Class B
Limited Partners effecting such Disposition and the Person to which such
interest is Disposed after such Disposition (which together shall total the
Sharing Points of the Class B Limited Partners effecting such Disposition prior
thereto), (iv) containing a representation and warranty that such Disposition
complied with all applicable laws and regulations (including securities laws)
and a representation and warranty by such Person that the representations and
warranties in Section 3.02 are true and correct with respect to such Person. 
Each such Disposition and, if applicable, admission shall be effective as of the
first day of the calendar month immediately succeeding the month in which the
General Partner shall receive such notification of Disposition and the other
requirements of this Section 3.03 shall have been met unless the General Partner
and the Partner affecting such Disposition agree to a different effective date;
provided, however, that if there shall be only one General Partner and such
Disposition or admission and, as a result of such Disposition such General
Partner would cease to be a General Partner, such permitted transferee shall be
deemed admitted as a General Partner immediately prior to such cessation.
 
-8-

--------------------------------------------------------------------------------

 
(d) Notwithstanding any provision of this Agreement to the contrary, the right
of any Partner to Dispose of an interest in the Partnership or distributions
therefrom or of any Person to be admitted to the Partnership in connection
therewith shall not exist or be exercised (i) unless and until the Partnership
shall have received a favorable opinion of the Partnership’s legal counsel or of
other legal counsel acceptable to the General Partner to the effect that such
Disposition or admission is not required to be registered under the Securities
Act of 1933 or any other applicable securities laws, and such Disposition or
admission would not cause the Partnership to become an “investment company”
required to register under the Investment Company Act, and (ii) unless such
Disposition or admission would not result in the Partnership being treated as an
association taxable as a corporation for federal income tax purposes or as a
publicly traded partnership as defined in Section 7704 of the Code.  The General
Partner, however, may waive the requirements of Section 3.03(d)(i).
(e) All costs (including, without limitation, the legal fees incurred in
connection with the obtaining of the legal opinions referred to in Section
3.03(d)) incurred by the Partnership in connection with any Disposition or
admission of a Person to the Partnership pursuant to this Section 3.03 shall be
borne and paid by the Partner effecting such Disposition within 10 days after
the receipt by such Person of the Partnership’s invoice for the amount due.
(f) In the event of a Disposition of an interest in the Partnership pursuant to
the death of a Limited Partner that would, in the opinion of the Partnership’s
legal counsel, result in the Partnership becoming an “investment company”
required to register under the Investment Company Act, the General Partner shall
have the right to purchase such interest from the estate (or beneficiaries) of
such deceased Partner for a price equal to the amount that the deceased
Partner’s estate (or beneficiaries) would receive if all of the EPD Units held
by the Partnership were sold at a price equal to the closing sale price per EPD
Unit as reported by the New York Stock Exchange (or such other applicable
trading market) on the day prior to the exercise of such right by the General
Partner and the proceeds from such sale were distributed to the Partners in
accordance with the provisions of Section 5.04.  The determination by the
General Partner of the foregoing purchase price of such deceased Partner’s
interest in the Partnership shall be conclusive and binding on the deceased
Partner’s estate and beneficiaries.
(g) Any attempted Disposition by a Person of an interest or right, or any part
thereof, in or in respect of the Partnership other than in accordance with this
Section 3.03 shall be, and is hereby declared, null and void ab initio.
3.04 Additional Partners.  Subject to the provisions of Section 12.05 and 3.03,
additional Persons may be admitted to the Partnership as General Partners or
Limited Partners, only to the extent that, and on such terms and conditions as,
the General Partner shall consent at the time of such admission or issuance. 
Such admission or issuance shall, in the case of a Class B Limited Partners,
specify the Sharing Points applicable thereto.  Any such admission must comply
with the provisions of Section 3.03(d) and shall not be effective until such new
Partner shall have executed and delivered to the General Partner a document
including such new Partner’s notice address, acceptance of all the terms and
provisions of this Agreement, an agreement to perform and discharge timely all
of its obligations and liabilities hereunder, and a representation and warranty
that the representations and warranties in Section 3.02 are true and correct
with respect to such new Partner.
 
-9-

--------------------------------------------------------------------------------

 
3.05 Interests in a Partner.  No Partner that is not a natural person shall
cause or permit an interest, direct or indirect, in itself to be Disposed of
such that, on account of such Disposition, the Partnership would become an
association taxable as a corporation for federal income tax purposes.
3.06 Spouses of Partners.  A spouse of a Partner does not become a Partner as a
result of such marital relationship or by reason of a divorce, legal separation
or other dissolution of marriage.  If, in the event of a divorce, legal
separation or other dissolution of marriage of a Partner, a former spouse of a
Partner is awarded ownership of, or an interest in, all or part of a Partner’s
interest in the Partnership (the “Awarded Interest”), the Awarded Interest shall
automatically and immediately be forfeited and cancelled without payment on such
date.
3.07 Vesting of Limited Partners.  One hundred percent (100%) of each Class B
Limited Partner’s interest in the Partnership shall vest on the Vesting Date,
but only if (i) on such date such Class B Limited Partner continues to be an
active, full-time employee of the General Partner or any of its Affiliates or
(ii) prior to the Vesting Date a Qualifying Termination has occurred with
respect to such Class B Limited Partner.  At such time as a Class B Limited
Partner ceases, for any reason other than a Qualifying Termination, to be an
active, full-time employee of the General Partner or any of its Affiliates prior
to the Vesting Date (as determined by the General Partner in its sole
discretion, without regard as to how his status is treated by the General
Partner or any of its Affiliates for any of its other compensation or benefit
plans or programs), his unvested interest in the Partnership shall be
forfeited.  The Capital Account attributable to any Class B Limited Partner’s
interest in the Partnership that is forfeited pursuant to Section 3.06, this
Section 3.07 or otherwise hereunder shall be allocated to the remaining Class B
Limited Partners in accordance with their respective Class B Percentage
Interests.
3.08 Services Provided by the Partners.   The interests in the Partnership held
by the Partners are for the benefit of certain employees in connection with
services rendered or to be rendered by the Partners.  EPCO shall be an express
third party beneficiary of the services provided by the Partners.
3.09 Investment Company Act Matters.   The Partnership is intended to be exempt
from the registration requirements of the Investment Company Act.  In addition
to the rights, powers and authority of the General Partner set forth in Section
3.03, if any event would, in the opinion of the Partnership’s legal counsel,
result in the Partnership becoming an “investment company” required to register
under the Investment Company Act, then (notwithstanding anything in this
Agreement to the contrary) the General Partner shall have the right, power and
authority (exercisable in its sole discretion) to take any and all actions (on
behalf of itself and/or the Partnership) as the General Partner may deem
necessary, appropriate or advisable to avoid such registration requirement
and/or to reduce or mitigate the effects thereof, including without limitation
taking unilateral action (without the consent of any Limited Partner) to (i)
amend this Agreement in accordance with Section 12.05 and/or (ii) cause the
Partnership to be dissolved in accordance with Section 11.01.
 
-10-

--------------------------------------------------------------------------------

ARTICLE IV
CAPITAL CONTRIBUTIONS
4.01 Initial and Additional Capital Contributions.  In connection with the
formation of the Partnership, the General Partner contributed $1,000 to the
Partnership and on the Closing Date, the Class A Limited Partner contributed to
the Partnership the Assigned EPD Units.  No Class B Limited Partner is obligated
to make a contribution to the Partnership. Subject to the provisions of
applicable law or except as otherwise provided for herein, no Partner shall be
liable for or obligated to make an additional Capital Contribution to the
Partnership, whether for the purpose of enabling the Partnership to meet its
obligations under Section 6.03 or for any other purpose.  The initial Capital
Account of the General Partner is $1,000, the initial Capital Account of the
Class A Limited Partner as of the Closing Date is equal to the Class A Capital
Base on the Closing Date, and the initial Capital Account of each Class B
Limited Partner is zero.


4.02 Return of Contributions.  No Partner shall be entitled to the return of any
part of its Capital Contributions or to be paid interest in respect of either
its Capital Account or any Capital Contribution made by it.  No unrepaid Capital
Contribution shall be deemed or considered to be a liability of the Partnership
or of any Partner.  No Partner shall be required to contribute, advance or lend
any cash or property to the Partnership to enable the Partnership to return any
Partner’s Capital Contributions to the Partnership.  To the extent, however, any
Partner (by mistake, overpayment or otherwise) advances funds to the Partnership
in excess of the Capital Contributions called for under Section 4.01, such
excess amounts shall not be Capital Contributions and (other than advances made
by the General Partner pursuant to Section 4.03 below) shall be promptly
returned by the Partnership to the Partner so advancing such funds.
4.03 Advances by General Partner.  At any time that the Partnership shall not
have sufficient cash to pay its obligations, the General Partner may, but shall
not be obligated to, advance such funds for or on behalf of the Partnership. 
Each such advance shall constitute a loan from the General Partner to the
Partnership and shall bear interest from the date of the advance until the date
of repayment at the General Interest Rate.  Any advances made by the General
Partner pursuant to this Section 4.03 shall not be considered to be Capital
Contributions.  All advances shall be repaid out of the next available funds of
the Partnership, including Capital Contributions received.
4.04 Capital Accounts.  A Capital Account shall be established and maintained
for each Partner.  Each Partner’s Capital Account (a) shall be increased by (i)
the amount of money contributed by that Partner to the Partnership, (ii) the
fair market value of property, if any, contributed by that Partner to the
Partnership (net of liabilities secured by such contributed property that the
Partnership is considered to assume or take subject to under Section 752 of the
Code), and (iii) allocations to that Partner of Partnership income and gain (or
items thereof), including income and gain exempt from tax and income and gain
described in Regulation Section 1.704‑1(b)(2)(iv)(g), but excluding income and
gain described in Regulation Section 1.704‑1(b)(4)(i), and (b) shall be
decreased by (i) the amount of money distributed to that Partner by the
Partnership, (ii) the fair market value of property distributed to that Partner
by the Partnership (net of liabilities secured by such distributed property that
such Partner is considered to assume or take subject to under Section 752 of the
Code), (iii) allocations to that Partner of expenditures of the Partnership
described in Section 705(a)(2)(B) of the Code, and (iv)
 
-11-

--------------------------------------------------------------------------------

 
allocations of Partnership loss and deduction (or items thereof), including loss
and deduction described in Regulation Section 1.704‑1(b)(2)(iv)(g), but
excluding items described in clause (b)(iii) above and loss or deduction
described in Regulation Section 1.704‑1(b)(4)(i).  The Partners’ Capital
Accounts also shall be maintained and adjusted as permitted by the provisions of
Regulation Section 1.704‑1(b)(2)(iv)(f) and as required by the other provisions
of Regulation Sections 1.704‑1(b)(2)(iv) and 1.704‑1(b)(4), including
adjustments to reflect the allocations to the Partners of depreciation,
amortization, and gain or loss as computed for book purposes rather than the
allocation of the corresponding items as computed for tax purposes, as required
by Regulation Section 1.704‑1(b)(2)(iv)(g).  A Partner that has more than one
interest in the Partnership shall have a single Capital Account that reflects
all such interests, regardless of the class of interests owned by such Partner
and regardless of the time or manner in which such interests were acquired;
provided, that Partners that are Affiliates but nevertheless separate legal
entities shall have separate Capital Accounts.  Upon the transfer of all or part
of an interest in the Partnership, the Capital Account of the transferor that is
attributable to the transferred interest in the Partnership shall carry over to
the transferee Partner in accordance with the provisions of Regulation
Section 1.704‑1(b)(2)(iv)(l).
ARTICLE V
ALLOCATIONS AND DISTRIBUTIONS
5.01 Allocations.
(a) Net Income and Net Loss.  For purposes of maintaining the Capital Accounts,
Net Income or Net Loss (and all items included in the computation thereof) shall
be allocated among the Partners as follows:
(i)
Net Income:

(A)
First, to the Class A Limited Partner until the Class A Limited Partner’s
Adjusted Capital Account equals the Class A Capital Base; and

(B)
Thereafter, to the Class B Limited Partners in accordance with the Class B
Percentage Interests.

(ii)
Net Loss:

(A)
First, to the Class B Limited Partners in accordance with the ClassB Percentage
Interests until the Adjusted Capital Accounts of the Class B Limited Partners
are reduced to zero; and

(B)
Thereafter, to the Class A Limited Partner.

(b) Special Allocations.  Notwithstanding any other provision of this Section
5.01, the following special allocations shall be made for such taxable period:
(i)
Partnership Minimum Gain Chargeback.  Notwithstanding any other provision of
this Section 5.01, if there is a net decrease in Partnership Minimum Gain during
any Partnership taxable period, each Partner shall be allocated items of

 
-12-

--------------------------------------------------------------------------------

 
 
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Regulation Sections
1.704‑2(f)(6), 1.704‑2(g)(2) and 1.704‑2(j)(2)(i), or any successor provision. 
For purposes of this Section 5.01(b), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 5.01(b) with respect to such taxable period (other than
an allocation pursuant to Sections 5.01(b)(vi) and 5.01(b)(vii)).  This Section
5.01(b)(i) is intended to comply with the Partnership Minimum Gain chargeback
requirement in Regulation Section 1.704‑2(f) and shall be interpreted
consistently therewith.

(ii)
Chargeback of Partner Nonrecourse Debt Minimum Gain.  Notwithstanding the other
provisions of this Section 5.01 (other than Section 5.01(b)(i)), except as
provided in Regulation Section 1.704‑2(i)(4), if there is a net decrease in
Partner Nonrecourse Debt Minimum Gain during any Partnership taxable period, any
Partner with a share of Partner Nonrecourse Debt Minimum Gain at the beginning
of such taxable period shall be allocated items of Partnership income and gain
for such period (and, if necessary, subsequent periods) in the manner and
amounts provided in Regulation Sections 1.704‑2(i)(4) and 1.704‑2(j)(2)(ii), or
any successor provisions.  For purposes of this Section 5.01(b), each Partner’s
Adjusted Capital Account balance shall be determined, and the allocation of
income or gain required hereunder shall be effected, prior to the application of
any other allocations pursuant to this Section 5.01(b), other than Section
5.01(b)(i) and other than an allocation pursuant to Sections 5.01(b)(vi) and
5.01(b)(vii), with respect to such taxable period.  This Section 5.01(b)(ii) is
intended to comply with the chargeback of items of income and gain requirement
in Regulation Section 1.704‑2(i)(4) and shall be interpreted consistently
therewith.

(iii)
Qualified Income Offset.  In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Regulation Sections
1.704‑1(b)(2)(ii)(d)(4), 1.704‑1(b)(2)(ii)(d)(5), or 1.704‑1(b)(2)(ii)(d)(6),
items of Partnership income and gain shall be specially allocated to such
Partner in an amount and manner sufficient to eliminate, to the extent required
by the Regulations, the deficit balance, if any, in its Adjusted Capital Account
created by such adjustments, allocations or distributions as quickly as possible
unless such deficit balance is otherwise eliminated pursuant to Section
5.01(b)(i) or (ii).

(iv)
Gross Income Allocations.  In the event any Partner has a deficit balance in its
Capital Account at the end of any Partnership taxable period in excess of the
sum of (A) the amount such Partner is required to restore pursuant to the
provisions of this Agreement and (B) the amount such Partner is deemed obligated
to restore pursuant to Regulation Sections 1.704‑2(g) and 1.704‑2(i)(5), such
Partner shall be specially allocated items of Partnership gross income and gain
in the amount of such excess as quickly as possible; provided, that an
allocation pursuant to this Section 5.01(b)(iv) shall be made only if and to the
extent that such Partner would have a deficit balance in its Capital Account as
adjusted after all other allocations provided for in this Section 5.01 have been
tentatively made as if this Section 5.01(b)(iv) were not in this Agreement.

 
-13-

--------------------------------------------------------------------------------

 
(v)
Nonrecourse Deductions.  Nonrecourse Deductions for any taxable period shall be
allocated to the Partners in accordance with their respective Percentage
Interests.  If the General Partner determines that the Partnership’s Nonrecourse
Deductions should be allocated in a different ratio to satisfy the safe harbor
requirements of the Regulations promulgated under Section 704(b) of the Code,
the General Partner is authorized, upon notice to the other Partners, to revise
the prescribed ratio to the numerically closest ratio that does satisfy such
requirements.

(vi)
Partner Nonrecourse Deductions.  Partner Nonrecourse Deductions for any taxable
period shall be allocated 100% to the Partner that bears the Economic Risk of
Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Regulation Section
1.704‑2(i).  If more than one Partner bears the Economic Risk of Loss with
respect to a Partner Nonrecourse Debt, such Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.

(vii)
Nonrecourse Liabilities. For purposes of Regulation Section 1.752‑3(a)(3), the
Partners agree that Nonrecourse Liabilities of the Partnership in excess of the
sum of (A) the amount of Partnership Minimum Gain and (B) the total amount of
Nonrecourse Built-in Gain shall be allocated among the Partners in accordance
with their respective Percentage Interests.

(viii)
Code Section 754 Adjustments.  To the extent an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Section 734(b) or 743(b) of the Code
is required, pursuant to Regulation Section 1.704‑1(b)(2)(iv)(m), to be taken
into account in determining Capital Accounts, the amount of such adjustment to
the Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such item of gain or loss shall be specially allocated to the
Partners in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Regulations.

(c) Allocations Caused by Transfer of Interest.  All items of income, gain,
loss, deduction, and credit allocable to any interest in the Partnership that
may have been transferred shall be allocated between the transferor and the
transferee based upon that portion of the calendar year during which each was
recognized as owning such interest, without regard to the results of Partnership
operations during any particular portion of such calendar year and without
regard to distributions made to the transferor and the transferee during such
calendar year; provided, however, that such allocation shall be made in
accordance with a method permissible under Section 706 of the Code and the
regulations thereunder.
5.02 Income Tax Allocations.
(a) Except as provided in this Section 5.02, each item of income, gain, loss and
deduction of the Partnership for federal income tax purposes shall be allocated
among the
 
-14-

--------------------------------------------------------------------------------

 
Partners in the same manner as such items are allocated for purposes of
maintaining Capital Account under Section 5.01.
(b) For federal and state income tax purposes, income, gain, loss, and deduction
with respect to property contributed to the Partnership by a Partner or revalued
pursuant to Regulation Section 1.704‑1(b)(2)(iv)(f) shall be allocated among the
Partners in a manner that takes into account the variation between the adjusted
tax basis of such property and its book value, as required by Section 704(c) of
the Code and Regulation Section 1.704‑1(b)(4)(i), using any allocation method
permitted by Regulation Section 1.704‑3.
(c) The Partnership will follow the proposed Treasury Regulations that were
issued on May 24, 2005, regarding the issuance of partnership equity for
services (including Prop. Treas. Reg. Sections 1.83-3, 1.83-6, 1.704-1, 1.706-3,
1.721-1 and 1.761-1), as such regulations may be subsequently amended, upon the
issuance of equity membership interests or options issued for services rendered
or to be rendered, until final Treasury Regulations regarding these matters are
issued.  In furtherance of the foregoing, the definition of Capital Account and
the allocations of Net Income and Net Loss of the Partnership shall be made in a
manner that is consistent with the proposed Treasury Regulations and the
proposed Revenue Procedure described in IRS Notice 2005-43, or provisions
similar thereto, are adopted as final (or temporary) rules (the “New Rules”),
and the General Partner is authorized to make such amendments to this Agreement
(including provision for any safe harbor election authorized by the New Rules)
as the General Partner may determine to be necessary or advisable.
5.03 Distributions of Cash Flow from EPD Units.  Promptly following the receipt
of any distributions of cash flow with respect to EPD Units (other than any
Retained Distribution), the General Partner shall cause to be distributed to the
Partners such receipts (and any income from the temporary investment thereof) in
the manner set forth below, provided, that the General Partner may withhold and
not distribute such portion of any such receipts that the General Partner has
determined in its sole but good faith discretion should be withheld to pay
expenses of the Partnership.  Distribution to the Partners pursuant to this
Section 5.03 shall be made as follows:
(a) First, to the Class A Limited Partner until the Class A Limited Partner’s
Class A Preference Return Amount has been reduced to zero; and
(b) Thereafter, to the Class B Limited Partners in accordance with the Class B
Percentage Interests.
In the event any Retained Distribution is received by the Partnership, the
Partners acknowledge that such Retained Distribution is the property of the
Class A Limited Partner, and the Partnership shall promptly pay any such
Retained Distribution over to the Class A Limited Partner.  Any payment of a
Retained Distribution to the Class A Limited Partner pursuant to this paragraph
shall not be treated as a “distribution” for purposes of this Agreement.
5.04 Distributions of Proceeds from Sales of EPD Units.  Promptly following the
receipt of any proceeds from the sale of any EPD Units by the Partnership, the
General Partner shall cause to be distributed to the Partners such receipts in
the manner set forth below, provided
 
-15-

--------------------------------------------------------------------------------

 
that the General Partner may withhold and not distribute such portion of any
such receipts that the General Partner has determined in its sole but good faith
discretion should be withheld to pay expenses of the Partnership.  Distribution
to the Partners pursuant to this Section 5.04 shall be made as follows:
(a) First, to the Class A Limited Partner until the Class A Capital Base is
reduced to zero; and
(b) Thereafter, to the Class B Limited Partners in accordance with the Class B
Percentage Interests.
5.05 Restrictions on Distributions of EPD Units.  The Partners and the
Partnership hereby agree that they shall not cause the Partnership to offer for
sale, sell, pledge or otherwise transfer, distribute or dispose of the EPD Units
held by the Partnership prior to the Vesting Date, other than as approved by the
General Partner (in its sole discretion) in connection with a Change of Control.
ARTICLE VI
MANAGEMENT AND OPERATION
6.01 Management of Partnership Affairs.  Except for situations in which the
approval of the Limited Partners is expressly required by this Agreement or by
non-waivable provisions of applicable law, the General Partner shall have full,
complete, and exclusive authority to manage and control the business, affairs,
and properties of the Partnership, to make all decisions regarding the same, and
to perform any and all other acts or activities customary or incident to the
management of the Partnership’s business.  The General Partner shall receive no
compensation for its services as such.  Subject to the other express provisions
hereof, the General Partner shall make or take all decisions and actions for the
Partnership not otherwise provided for herein, including, without limitation,
the following:
(a) acquiring, holding, managing, selling, Disposing of, and otherwise dealing
with and investing in (i) the Partnership’s EPD Units, or (ii) temporary
investments of Partnership capital in U.S. government securities, certificates
of deposit with maturities of less than one year, commercial paper (rated or
unrated), and other highly liquid securities;
(b) entering into, making, and performing all contracts, agreements, and other
undertakings binding the Partnership, as may be necessary, appropriate, or
advisable in furtherance of the purposes of the Partnership and making all
decisions and waivers thereunder;
(c) opening and maintaining bank and investment accounts and drawing checks and
other orders for the payment of monies;
(d) maintaining the assets of the Partnership in compliance with applicable
securities laws and protecting and preserving the Partnership’s title thereto;
(e) collecting all sums due the Partnership;
 
-16-

--------------------------------------------------------------------------------

 
(f) to the extent that funds of the Partnership are available therefor, paying
as they become due all debts and obligations of the Partnership;
(g) causing securities owned by the Partnership to be registered in the
Partnership’s name or in the name of a nominee or to be held in street name, as
the General Partner may elect;
(h) selecting, removing, and changing the authority and responsibility of
lawyers, accountants, brokers, and other advisors and consultants;
(i) obtaining insurance for the Partnership to the extent the General Partner
deems appropriate; and
(j) determining distributions of Partnership cash as provided in Sections 5.03
and 5.04.
6.02 Duties and Obligations of General Partner.  The General Partner shall
endeavor to conduct the affairs of the Partnership in the best interests of the
Partnership and the mutual best interests of the Partners, including, without
limitation, the safekeeping and use of all Partnership funds and assets and the
use thereof for the benefit of the Partnership.  The General Partner at all
times shall act in good faith in all activities relating to the conduct of the
business of the Partnership.  The General Partner shall devote such time as it
deems necessary to conduct the business and affairs of the Partnership in an
appropriate manner.
6.03 Release and Indemnification.  TO THE FULLEST EXTENT PERMITTED BY LAW, THE
PARTNERSHIP AND EACH OTHER PARTNER ON BEHALF OF ITSELF AND ITS SUCCESSORS AND
ASSIGNS HEREBY RELEASES, ACQUITS, AND FOREVER DISCHARGES THE GENERAL PARTNER AND
THE CLASS A LIMITED PARTNER, THEIR PARTNERS OR SHAREHOLDERS, AND THEIR
DIRECTORS, OFFICERS, EMPLOYEES, PARTNERS, REPRESENTATIVES, AND AGENTS AND EACH
OTHER PERSON, IF ANY, CONTROLLING OR EMPLOYING SUCH PERSONS OR ENTITIES
(COLLECTIVELY, THE “INDEMNITEES”) FROM ALL CLAIMS, DEMANDS, OR CAUSES OF ACTION
OF ANY CHARACTER THAT SUCH PARTY MAY HAVE, WHETHER KNOWN OR UNKNOWN, AGAINST ANY
INDEMNITEE IN CONNECTION WITH THE PARTNERSHIP AND/OR THE BUSINESS CONDUCTED BY
THE PARTNERSHIP; PROVIDED, HOWEVER, THAT SUCH RELEASE SHALL NOT APPLY TO ACTIONS
CONSTITUTING WILLFUL MISCONDUCT OR BAD FAITH.  TO THE FULLEST EXTENT PERMITTED
BY LAW, THE PARTNERSHIP SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM
AND AGAINST ALL LOSSES, COSTS, CLAIMS, LIABILITIES, DAMAGES, EXPENSES
(INCLUDING, WITHOUT LIMITATION, COSTS OF SUIT AND ATTORNEYS’ FEES) SUCH
INDEMNITEE MAY INCUR IN CONNECTION WITH THE GENERAL PARTNER’S PERFORMING ITS
OBLIGATIONS HEREUNDER (INCLUDING WITHOUT LIMITATION LOSSES, COSTS, CLAIMS,
LIABILITIES, DAMAGES AND EXPENSES ARISING FROM, OR ALLEGED TO ARISE FROM, THE
INDEMNITEE’S ACTIVE OR PASSIVE, SOLE OR CONCURRENT, NEGLIGENCE OR GROSS
NEGLIGENCE), AND THE PARTNERSHIP SHALL ADVANCE EXPENSES ASSOCIATED WITH THE
DEFENSE
 
-17-

--------------------------------------------------------------------------------

 
OF ANY ACTION RELATED THERETO; PROVIDED, HOWEVER, THAT SUCH INDEMNITY SHALL NOT
APPLY TO ACTIONS WHICH HAVE BEEN FINALLY, WITHOUT FURTHER RIGHT TO APPEAL,
JUDICIALLY DETERMINED TO CONSTITUTE WILLFUL MISCONDUCT OR BAD FAITH.  IF THE
INDEMNIFICATION PROVIDED FOR ABOVE IS NOT PERMITTED OR ENFORCEABLE UNDER
APPLICABLE LAW OR IS OTHERWISE UNAVAILABLE OR INSUFFICIENT TO HOLD HARMLESS THE
INDEMNITEES AS CONTEMPLATED ABOVE, THEN THE PARTNERSHIP SHALL CONTRIBUTE TO THE
AMOUNT PAID OR PAYABLE BY THE INDEMNITEES AS A RESULT OF SUCH LOSSES, COSTS,
CLAIMS, LIABILITIES, DAMAGES AND EXPENSES REFERRED TO ABOVE IN SUCH PROPORTION
AS IS APPROPRIATE TO REFLECT THE RELATIVE BENEFITS CONTEMPLATED TO BE RECEIVED
BY THE PARTNERSHIP AND THE INDEMNITEES, RESPECTIVELY, FROM THE ACTIONS GIVING
RISE TO SUCH LOSSES, COSTS, CLAIMS, LIABILITIES, DAMAGES OR EXPENSES.
6.04 Power of Attorney.
(a) Each Limited Partner hereby constitutes and appoints the General Partner
and, if a liquidator (other than the General Partner) shall have been selected
pursuant to Section 11.02, the liquidator, severally (and any successor to
either thereof by merger, transfer, assignment, election or otherwise) and each
of their authorized officers and attorneys-in-fact, as the case may be, with
full power of substitution, as his true and lawful agent and attorney-in-fact,
with full power and authority in his name, place and stead, to:
(i)
execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) all certificates, documents and other instruments (including
this Agreement and the Certificate of Limited Partnership and all amendments or
restatements hereof or thereof) that the General Partner or the liquidator deems
necessary or appropriate to form, qualify or continue the existence or
qualification of the Partnership as a limited partnership (or a partnership in
which the Limited Partners have limited liability) in the State of Delaware and
in all other jurisdictions in which the Partnership may conduct business or own
property; (B) all certificates, documents and other instruments that the General
Partner or the liquidator deems necessary or appropriate to reflect, in
accordance with its terms, any amendment, change, modification or restatement of
this Agreement; (C) all certificates, documents and other instruments (including
conveyances and a certificate of cancellation) that the General Partner or the
liquidator deems necessary or appropriate to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement; and (D)
all certificates, documents and other instruments relating to the admission,
withdrawal, removal or substitution of any Partner; and

(ii)
execute, swear to, acknowledge, deliver, file and record all ballots, consents,
approvals, waivers, certificates, documents and other instruments necessary or
appropriate, in the discretion of the General Partner or the liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action that is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or is

 
-18-

--------------------------------------------------------------------------------

 
 
necessary or appropriate, in the discretion of the General Partner or the
liquidator, to effectuate the terms or intent of this Agreement; provided, that
when required by any provision of this Agreement that establishes a percentage
of the Limited Partners required to take any action, the General Partner and the
liquidator may exercise the power of attorney made in this Section 6.04 only
after the necessary vote, consent or approval of the Limited Partners.

This Section 6.04 shall be construed as authorizing the General Partner to amend
this Agreement in any manner subject to any provision of this Agreement that
establishes a percentage of the Limited Partners required to take any action.
(b) The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, and it shall survive and, to the maximum extent
permitted by law, not be affected by the subsequent death, incompetency,
disability, incapacity, dissolution, bankruptcy or termination of any Limited
Partner and the transfer of all or any portion of such Limited Partner’s
Percentage Interest and shall extend to such Limited Partner’s heirs,
successors, assigns and personal representatives.  Each such Limited Partner
hereby agrees to be bound by any representation made by the General Partner or
the liquidator acting in good faith pursuant to such power of attorney; and each
such Limited Partner, to the maximum extent permitted by law, hereby waives any
and all defenses that may be available to contest, negate or disaffirm the
action of the General Partner or the liquidator taken in good faith under such
power of attorney.  Each Limited Partner shall execute and deliver to the
General Partner or the liquidator, within 15 days after receipt of the request
therefor, such further designation, powers of attorney and other instruments as
the General Partner or the liquidator deems necessary to effectuate this
Agreement and the purposes of the Partnership.
ARTICLE VII
RIGHTS OF OTHER PARTNERS
7.01 Information.  In addition to the other rights specifically set forth
herein, each Partner shall have access to all information to which such Partner
is entitled to have access pursuant to Section 17‑305 of the Act under the
circumstances and subject to the conditions therein stated.  Without limiting
the provisions of Section 17‑305(b) of the Act, the Partners agree that if the
General Partner from time to time enters into on behalf of the Partnership or
the General Partner contractual obligations regarding the confidentiality of
information received with respect to the Partnership’s business or assets, it
shall not be reasonable for any other Partner or assignee or representative
thereof to examine or copy such information unless such Partner agrees to comply
with the terms of such contractual obligations including without limitation
executing a counterpart of any applicable confidentiality agreements.
7.02 Limitations.  No Limited Partner shall have the authority or power in its
capacity as such to act for or on behalf of the Partnership or any other
Partner, to do any act that would be binding on the Partnership or any other
Partner, or to incur any expenditures on behalf of or with respect to the
Partnership.  No Limited Partner shall have the right or power to withdraw from
the Partnership.
 
-19-

--------------------------------------------------------------------------------

 
7.03 Limited Liability.  No Limited Partner shall be liable for the losses,
debts, liabilities, contracts, or other obligations of the Partnership except to
the extent required by law or otherwise set forth herein.
ARTICLE VIII
TAXES
8.01 Tax Returns.  The General Partner shall cause to be prepared and filed all
necessary federal and state income tax returns for the Partnership, including
making the elections described in Section 8.02.  Each Partner shall furnish to
the General Partner all pertinent information in its possession relating to
Partnership operations that is necessary to enable such income tax returns to be
prepared and filed.
8.02 Tax Elections.  The following elections shall be made on the appropriate
returns of the Partnership:
(a) to adopt the calendar year as the Partnership’s fiscal year;
(b) unless the accrual method is required under the applicable sections of the
Code, to adopt the cash method of accounting and to keep the Partnership’s books
and records on the income-tax method;
(c) if there shall be a distribution of Partnership property as described in
Section 734 of the Code or if there shall be a transfer of a Partnership
interest as described in Section 743 of the Code, upon written request of any
Partner, to elect, pursuant to Section 754 of the Code, to adjust the basis of
Partnership properties;
(d) to elect to amortize the organizational expenses of the Partnership ratably
over a period of 60 months as permitted by Section 709(b) of the Code; and
(e) any other election the General Partner may deem appropriate and in the best
interests of the Partners.
No election shall be made by the Partnership or any Partner to be treated as an
association taxable as a corporation or to be excluded from the application of
the provisions of Subchapter K of Chapter 1 of Subtitle A of the Code or any
similar provisions of applicable state laws.
8.03 Tax Matters Partner.  The General Partner shall be the “tax matters
partner” of the Partnership pursuant to Section 6231(a)(7) of the Code.  The
General Partner shall take such action as may be necessary to cause each other
Partner to become a “notice partner” within the meaning of Section 6223 of the
Code.  The General Partner shall inform each other Partner of all significant
matters that may come to its attention in its capacity as tax matters partner by
giving notice thereof within ten Business Days after becoming aware thereof and,
within such time, shall forward to each other Partner copies of all significant
written communications it may receive in such capacity.  The General Partner
shall not take any action contemplated by Sections 6222 through 6232 of the Code
without the consent of a Required Interest.  This provision is not intended to
authorize the General Partner to take any action left to the determination of an
individual Partner under Sections 6222 through 6232 of the Code.
 
-20-

--------------------------------------------------------------------------------

 
ARTICLE IX
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
9.01 Maintenance of Books.  The books of account for the Partnership shall be
maintained on a cash basis in accordance with the terms of this Agreement except
that the Capital Accounts of the Partners shall be maintained in accordance with
Section 4.04.  The calendar year shall be the accounting year of the
Partnership.
9.02 Financial Statements.  Within 120 days after the end of each fiscal year
during the term of the Partnership, the General Partner shall cause each other
Partner to be furnished with an unaudited balance sheet, an income statement,
and a statement of changes in Partners’ capital of the Partnership for, or as of
the end of, such period.  All financial statements shall be prepared in
accordance with accounting principles generally employed for cash-basis records
consistently applied (except as therein noted).
9.03 Bank Accounts.  The General Partner shall establish and maintain one or
more separate accounts for Partnership funds in the Partnership name at such
financial institutions as it may designate.  The General Partner may not
commingle the Partnership’s funds with other funds of any Partner.
ARTICLE X
WITHDRAWAL, BANKRUPTCY, REMOVAL, ETC.
10.01 Withdrawal, Bankruptcy, Etc. of General Partner.
(a) The General Partner covenants and agrees that it will not withdraw from the
Partnership as the general partner within the meaning of Section 17‑602 of the
Act.  If the General Partner shall so withdraw from the Partnership in violation
of such covenant and agreement, such withdrawal shall be effective only upon 90
days’ prior notice to all other Partners.
(b) The General Partner shall not cease to be a general partner on the
occurrence of an event of the type described in Section 17‑402(a)(4) through
(10) of the Act, but shall cease to be a general partner 90 days thereafter. 
The General Partner shall notify each other Partner that an event of the type
described in Section 17‑402(a)(4) through (10) of the Act has occurred (without
regard to the lapse of any time periods therein) with respect to it within five
Business Days after such occurrence.
(c) Following any notice pursuant to Section 10.01(a) that the General Partner
shall be withdrawing, or following the occurrence of an event of the type
described in Section 17‑402(a)(4) through (10) of the Act with respect to the
General Partner (without regard to the lapse of any time periods therein), and
unless there shall be one other General Partner remaining, the greater of the
Class A Limited Partner plus a Required Interest of the Class B Limited Partners
or a majority in interest as defined in Internal Revenue Service Procedure 94-46
(or any successor thereof) by written consent may select a new General Partner,
which shall be admitted to the Partnership as a general partner effective
immediately prior to the existing General Partner’s ceasing to be a general
partner with such general partner interest as the Limited Partners making such
selection may specify, but only if such new General Partner shall
 
-21-

--------------------------------------------------------------------------------

 
have made such Capital Contribution as such Limited Partners may specify and
shall have executed and delivered to the Partnership a document including such
new General Partner’s notice address, acceptance of all the terms and provisions
of this Agreement, an agreement to perform and discharge timely all of its
obligations and liabilities hereunder, and a representation and warranty that
the representation and warranties in Section 3.02 are true and correct with
respect to such new General Partner.  Notwithstanding the foregoing provisions
of this Section 10.01(c), the right to select such new General Partner shall not
exist or be exercised unless the Partnership shall have received the favorable
opinion of the Partnership’s legal counsel or of other legal counsel acceptable
to the Limited Partners making such selection to the effect that such selection
and admission will not result in (i) the loss of limited liability of any
Limited Partner (except to the extent a Limited Partner has consented to become
the General Partner) or (ii) in the Partnership being treated as an association
taxable as a corporation for federal income tax purposes.  Notwithstanding the
foregoing provisions of this Section 10.01(c), no such new General Partner shall
be admitted (and the existing General Partner shall continue as such) if the
event that permitted the selection of a new General Partner shall have been an
event of the type described in Section 17‑402(a)(5) of the Act that with the
passage of time would cause the existing General Partner to become a Bankrupt
Partner but, due to the failure of such situation to continue, such General
Partner does not become a Bankrupt Partner.
10.02 Conversion of Interest.  Immediately upon the General Partner’s ceasing to
be General Partner following the admission of a new General Partner pursuant to
Section 10.01(c), the former General Partner’s interest in the Partnership as a
General Partner shall be converted into the interest of a Limited Partner in the
Partnership having the same economic rights as specified for the General Partner
herein immediately prior to its ceasing to be a General Partner, and such
General Partner shall automatically and without further action be admitted to
the Partnership as a Limited Partner.
ARTICLE XI
DISSOLUTION, LIQUIDATION, AND TERMINATION
11.01 Dissolution.  The Partnership shall be dissolved and its affairs shall be
wound up upon the first to occur of any of the following:
(a) the written consent of the General Partner, the Class A Limited Partner and
a Required Interest;
(b) the written consent of the General Partner acting pursuant to Section 3.09;
(c) unless otherwise agreed to by the General Partner, the Class A Limited
Partner and a Required Interest, a date selected by the General Partner (in its
sole discretion) that is within 30 days following the occurrence of the Vesting
Date;
(d) the end of the term of the Partnership as set forth in Section 2.06;
(e) the General Partner’s ceasing to be the General Partner as described in
Section 10.01(b) with no new General Partner having been selected and admitted
as provided in Section 10.01(c); or
 
-22-

--------------------------------------------------------------------------------

 
(f) any other event causing dissolution as described in Section 17‑801 of the
Act (other than an event described in Section 17‑402(a)(4) through (10) of the
Act, except as provided in Sections 10.01(b) and 11.01(d));
it being understood that if an “event of withdrawal of a general partner” (as
defined in Section 17‑101(3) of the Act) shall occur with respect to the General
Partner and at least one other General Partner shall have been or is about to be
admitted pursuant to Section 3.03(b), 10.01(c), or 10.02, the Partnership shall
not dissolve but shall continue and the remaining General Partner shall, and
hereby agrees to, carry on the business of the Partnership.
11.02 Liquidation and Termination.  Upon dissolution of the Partnership, unless
it is continued as provided in Section 11.01, the General Partner shall act as
liquidator or may appoint one or more other Persons as liquidator; provided,
however, that if the Partnership shall be dissolved on account of an event of
the type described in Section 17‑402(a)(4) through (10) of Act with respect to
the General Partner, the liquidator shall be one or more Persons selected in
writing by the Class A Limited Partner and a Required Interest.  The liquidator
shall proceed diligently to wind up the affairs of the Partnership and make
final distributions as provided herein, and shall file any amendments to the
Certificate as may be required by applicable law.  The costs of liquidation
shall be borne as a Partnership expense.  Until final distribution, the
liquidator shall continue to manage the Partnership assets with all of the power
and authority of the General Partner.  The steps to be accomplished by the
liquidator are as follows:
(a) as promptly as possible after dissolution and again after final liquidation,
the liquidator shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Partnership’s assets, liabilities, and
operations through the last day of the calendar month in which the dissolution
shall have occurred or the final liquidation shall be completed, as applicable;
(b) the liquidator shall pay all of the debts and liabilities of the Partnership
(including, without limitation, all expenses incurred in liquidation and any
advances made by the General Partner pursuant to Section 4.03) or otherwise make
adequate provision therefor (including, without limitation, the establishment of
a cash escrow fund for contingent liabilities in such amount and for such term
as the liquidator may reasonably determine); and
(c) all remaining assets of the Partnership shall be distributed to the Partners
as follows:
(i)
the fair market value of the property shall be determined and the capital
accounts of the Partners shall be adjusted to reflect the manner in which the
unrealized income, gain, loss, and deduction inherent in such property (that has
not been reflected in the capital accounts previously) would be allocated among
the Partners if there were a taxable disposition of such property for the fair
market value of such property on the Vesting Date; and

(ii)
the Partnership property shall be distributed among the Partners in accordance
with the positive capital account balances of the Partners, as determined after
taking into account all capital account adjustments for the taxable year of the
Partnership

 
-23-

--------------------------------------------------------------------------------

 
 
during which the liquidation of the Partnership occurs (other than those made by
reason of this clause); and such distributions shall be made by the end of the
taxable year of the Partnership during which the liquidation of the Partnership
occurs (or, if later, within 90 days after the date of such liquidation).  While
the General Partner has the right to sell EPD Units as noted in Section 5.04,
and subject to the restrictions set forth in Section 5.05, it is the intent of
the General Partner upon liquidation and termination of the Partnership to
distribute EPD Units to the Partners rather than sell the EPD Units and
distribute the cash proceeds of such sale to the Partners.

For purposes of this Section 11.02(c), the “fair market value” of each EPD Unit
held by the Partnership on the Vesting Date shall be equal to the average of the
closing sale prices per EPD Unit for the 20 trading days ending on the Vesting
Date (or, if no closing sale price is reported, the average of the bid and asked
prices) as reported in the composite transactions for the principal United
States securities exchange on which the EPD Units are traded or if the EPD Units
are not listed on a national or regional stock exchange, as reported by The
NASDAQ National Market.  All distributions in kind to the Partners shall be made
subject to the liability of each distributee for costs, expenses, and
liabilities theretofore incurred or for which the Partnership shall have
committed prior to the date of termination and such costs, expenses, and
liabilities shall be allocated to such distributee pursuant to this Section
11.02.  The distribution of property to a Partner in accordance with the
provisions of this Section 11.02 shall constitute a complete return to the
Partner of its Capital Contributions and a complete distribution to the Partner
of its interest in the Partnership and all the Partnership’s property and shall
constitute a compromise to which all Partners have consented within the meaning
of Section 17‑502(b) of the Act.
11.03 Cancellation of Certificate.  Upon completion of the distribution of
Partnership assets as provided herein, the Partnership shall be terminated, and
the General Partner (or, if there shall be no General Partner, the Limited
Partners) shall cause the cancellation of the Certificate and any other filings
made pursuant to Section 2.05 and shall take such other actions as may be
necessary to terminate the Partnership.
ARTICLE XII
GENERAL PROVISIONS
12.01 Offset.  In the event that any sum is payable to any Partner pursuant to
this Agreement, any amounts owed by such Partner to the Partnership shall be
deducted from said sum before payment to said Partner.
12.02 Notices.  All notices or requests or consents provided for or permitted to
be given pursuant to this Agreement must be in writing and must be given (a) by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
(b) by delivering such notice by courier or in person to such party.  Notices
given or served pursuant hereto shall be effective two Business Days after such
deposit, or upon receipt if delivered in person to the person to be notified. 
All notices to be sent to a Partner shall be sent to or made at the address
given on the Power of Attorney executed by the Partner and delivered to the
General Partner on the date of the Original Partnership Agreement or in the
instrument described in Section 3.03(c), 3.04, or 10.01(c), or such other
 
-24-

--------------------------------------------------------------------------------

 
address as such Partner may specify by notice to the General Partner.  Any
notice to the Partnership shall be given to the General Partner.
12.03 Entire Agreement; Supersedure.  This Agreement constitutes the entire
agreement of the Partners relating to the matters contained herein and
supersedes all prior contracts or agreements, whether oral or written, among the
parties hereto with respect to such matters.
12.04 Effect of Waiver or Consent.  No waiver or consent, express or implied, by
any Person with respect to any breach or default by any other Person of its
obligations hereunder shall be deemed or construed to be a consent or waiver
with respect to any other breach or default by such other Person of the same or
any other obligations of such other Person hereunder.  Failure on the part of
any Person to complain of any act or omission of any other Person, or to declare
any other Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Person of its rights hereunder until the
applicable limitation period has run.
12.05 Amendment or Modification.  This Agreement may be amended or modified from
time to time only by a written instrument executed by the General Partner;
provided, however, that (a) the vesting and distribution provisions of this
Agreement may be amended or modified only by a written instrument executed by
the General Partner, the Class A Limited Partner and a Required Interest, and
(b) no amendment or modification reducing a Partner’s Sharing Points (other than
to reflect changes otherwise provided hereby) or increasing its duties or
adversely affecting its limited liability shall be effective without such
Partner’s consent.
12.06 Binding Effect; Joinder of Additional Parties.  Subject to the
restrictions on Dispositions set forth herein, this Agreement shall be binding
upon and shall inure to the benefit of the Partners, as well as the respective
heirs, legal representatives, successors, and assigns of such Partners.
12.07 Construction.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICTS-OF-LAW RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR
CONSTRUCTION OF THIS AGREEMENT TO THE LAWS OF ANOTHER JURISDICTION.  The
headings in this Agreement are inserted for convenience and identification only
and are not intended to describe, interpret, define, or limit the scope, extent,
or intent of this Agreement or any provision hereof.  Whenever the context
requires, the gender of all words used in this Agreement shall include the
masculine, feminine, and neuter.  All references to Articles and Sections refer
to articles and sections of this Agreement.  All sums and amounts payable or to
be payable pursuant to the provisions of this Agreement shall be payable in coin
or currency of the United States of America that, at the time of payment, is
legal tender for the payment of public and private debts in the United States of
America.  If any provision of this Agreement or the application thereof to any
Person or circumstance shall be held invalid or unenforceable to any extent, the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.
 
-25-

--------------------------------------------------------------------------------

 
12.08 Further Assurances.  In connection with this Agreement, as well as all
transactions contemplated by this Agreement, each Partner agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out, and perform
all of the terms, provisions, and conditions of this Agreement and all such
transactions.
12.09 Indemnification.  To the fullest extent permitted by law, each Partner
shall indemnify the Partnership and each other Partner and hold them harmless
from and against all losses, costs, liabilities, damages, and expenses
(including, without limitation, costs of suit and attorney’s fees) they may
incur on account of any breach by such indemnifying Partner of this Agreement.
12.10 Waiver of Certain Rights.  Each Partner irrevocably waives any right it
might have to maintain any action for dissolution of the Partnership or to
maintain any action for partition of the property of the Partnership.
12.11 Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document.  All counterparts shall be construed together and shall
constitute one and the same instrument.
12.12 Dispute Resolution.  (a) If the General Partner and one or more Limited
Partners are unable to resolve any controversy, dispute, claim or other matter
in question arising out of, or relating to, this Agreement, any provision
hereof, the alleged breach hereof, or in any way relating to the subject matter
of this Agreement, or the relationship between the parties created by this
Agreement, including questions concerning the scope and applicability of this
Section 12.12, whether sounding in contract, tort or otherwise, at law or in
equity, under state or federal law, whether provided by statute or common law,
for damages or any other relief (any such controversy, dispute, claim or other
matter in question, a “Dispute”), on or before the 30th day following the
receipt by the General Partner or such Limited Partners of written notice of
such Dispute from the other party, which notice describes in reasonable detail
the nature of the Dispute and the facts and circumstances relating thereto, the
General Partner or such Limited Partners may, by delivery of written notice to
the other party, require that a representative of the General Partner and of
such Limited Partners meet at a mutually agreeable time and place in an attempt
to resolve such Dispute.  Such meeting shall take place on or before the 15th
day following the date of the notice requiring such meeting, and if the Dispute
has not been resolved within 15 days following such meeting, the General Partner
or such Limited Partners may cause such Dispute to be resolved by binding
arbitration in Houston, Texas, by submitting such Dispute for arbitration within
30 days following the expiration of such 15-day period.  This agreement to
arbitrate shall be specifically enforceable against the parties.
(b) It is the intention of the parties that the arbitration shall be governed by
and conducted pursuant to the Federal Arbitration Act, as such Act is modified
by this Section 12.12.  If it is determined the Federal Arbitration Act is not
applicable to this Agreement (e.g., this Agreement does not evidence a
transaction involving interstate commerce), this agreement to arbitrate shall
nevertheless be enforceable pursuant to applicable State law.  While the
arbitrators may refer to the Commercial Arbitration Rules of the American
Arbitration Association (the “Rules”) for guidance with respect to procedural
matters, the arbitration proceeding shall not be
 
-26-

--------------------------------------------------------------------------------

administered by the American Arbitration Association but instead shall be
self-administered by the parties until the arbitrators are selected and then the
proceeding shall be administered by the arbitrators.
(c) The validity, construction, and interpretation of this agreement to
arbitrate, and all procedural aspects of the arbitration conducted pursuant to
this agreement to arbitrate, including but not limited to, the determination of
the issues that are subject to arbitration (i.e., arbitrability), the scope of
the arbitrable issues, allegations of “fraud in the inducement” to enter into
this Agreement or this arbitration provision, allegations of waiver, laches,
delay or other defenses to arbitrability, and the rules governing the conduct of
the arbitration (including the time for filing an answer, the time for the
filing of counterclaims, the times for amending the pleadings, the specificity
of the pleadings, the extent and scope of discovery, the issuance of subpoenas,
the times for the designation of experts, whether the arbitration is to be
stayed pending resolution of related litigation involving third parties not
bound by this arbitration agreement, the receipt of evidence, and the like),
shall be decided by the arbitrators.
(d) The rules of arbitration of the Federal Arbitration Act, as modified by this
Agreement, shall govern procedural aspects of the arbitration; to the extent the
Federal Arbitration Act as modified by this Agreement does not address a
procedural issue, the arbitrators may refer for guidance to the Commercial
Arbitration Rules then in effect with the American Arbitration Association.  The
arbitrators may refer for guidance to the Federal Rules of Civil Procedure, the
Federal Rules of Civil Evidence, and the federal law with respect to the
discovery process, applicable legal privileges, and admissible evidence.  In
deciding the substance of the parties’ Dispute, the arbitrators shall refer to
the substantive laws of the State of Delaware for guidance (excluding Delaware’s
conflict-of-law rules or principles that might call for the application of the
law of another jurisdiction); provided, however, IT IS EXPRESSLY AGREED THAT
NOTWITHSTANDING ANY OTHER PROVISION IN THIS SECTION 12.12 TO THE CONTRARY, THE
ARBITRATORS SHALL HAVE ABSOLUTELY NO AUTHORITY TO AWARD CONSEQUENTIAL DAMAGES
(SUCH AS LOSS OF PROFIT), TREBLE, EXEMPLARY OR PUNITIVE DAMAGES OF ANY TYPE
UNDER ANY CIRCUMSTANCES REGARDLESS OF WHETHER SUCH DAMAGES MAY BE AVAILABLE
UNDER DELAWARE LAW, THE LAW OF ANY OTHER STATE, OR FEDERAL LAW, OR UNDER THE
FEDERAL ARBITRATION ACT, OR UNDER THE COMMERCIAL ARBITRATION RULES OF THE
AMERICAN ARBITRATION ASSOCIATION.  The arbitrators shall have the authority to
assess the costs and expenses of the arbitration proceeding (including the
arbitrators’ fees and expenses) against either or both parties.  However, each
party shall bear its own attorneys fees and the arbitrators shall have no
authority to award attorneys fees.
(e) When a Dispute has been submitted for arbitration, within 30 days of such
submission, the General Partner will choose an arbitrator, and such Limited
Partners will choose an arbitrator.  The two arbitrators shall select a third
arbitrator, failing agreement on which within 90 days of the original notice,
the General Partner and such Limited Partners (or either of them) shall apply to
any United States District Judge for the Southern District of Texas, who shall
appoint the third arbitrator.  While the third arbitrator shall be neutral, the
two party-appointed arbitrators are not required to be neutral and it shall not
be grounds for removal of either of the two party-appointed arbitrators or for
vacating the arbitrators’ award that either of
 
-27-

--------------------------------------------------------------------------------

 
such arbitrators has past or present minimal relationships with the party that
appointed such arbitrator.  Evident partiality on the part of an arbitrator
exists only where the circumstances are such that a reasonable person would have
to conclude there in fact existed actual bias and a mere appearance or
impression of bias will not constitute evident partiality or otherwise
disqualify an arbitrator.  Minimal or trivial past or present relationships
between the neutral arbitrator and the party selecting such arbitrator or any of
the other arbitrators, or the failure to disclose such minimal or trivial past
or present relationships, will not by themselves constitute evident partiality
or otherwise disqualify any arbitrator.  Upon selection of the third arbitrator,
each of the three arbitrators shall agree in writing to abide faithfully by the
terms of this agreement to arbitrate.  The three arbitrators shall make all of
their decisions by majority vote.  If one of the party-appointed arbitrators
refuses to participate in the proceedings or refuses to vote, the decision of
the other two arbitrators shall be binding.  If an arbitrator dies or becomes
physically incapacitated and is unable to fulfill his or her duties as an
arbitrator, the arbitration proceeding shall continue with a substitute
arbitrator selected as follows: if the incapacitated arbitrator is a
party-appointed arbitrator, the party shall promptly select a new arbitrator,
and if the incapacitated arbitrator is the neutral arbitrator, the two-party
appointed arbitrators shall select a substitute neutral arbitrator, failing
agreement on which the General Partner and such Limited Partners (or either of
them) shall apply to any United States District Judge for the Southern District
of Texas, who shall appoint the substitute neutral arbitrator.
(f) The final hearing shall be conducted within 120 days of the selection of the
third arbitrator.  The final hearing shall not exceed ten working days, with
each party to be granted one-half of the allocated time to present its case to
the arbitrators.  There shall be a transcript of the hearing before the
arbitrators.  The arbitrators shall render their ultimate decision within 20
days of the completion of the final hearing completely resolving all of the
Disputes between the parties that are the subject of the arbitration
proceeding.  The arbitrators’ ultimate decision after final hearing shall be in
writing, but shall be as brief as possible, and the arbitrators shall assign
their reasons for their ultimate decision.  In the case the arbitrators award
any monetary damages in favor of either party, the arbitrators shall certify in
their award that they have not included any treble, exemplary or punitive
damages.
(g) The arbitrators’ award shall, as between the parties to this Agreement and
those in privity with them, be final and entitled to all of the protections and
benefits of a final judgment, e.g., res judicata (claim preclusion) and
collateral estoppel (issue preclusion), as to all Disputes, including compulsory
counterclaims, that were or could have been presented to the arbitrators.  The
arbitrators’ award shall not be reviewable by or appealable to any court, except
to the extent permitted by the Federal Arbitration Act.
(h) It is the intent of the parties that the arbitration proceeding shall be
conducted expeditiously, without initial recourse to the courts and without
interlocutory appeals of the arbitrators’ decisions to the courts.  However, if
a party refuses to honor its obligations under this agreement to arbitrate, the
other party may obtain appropriate relief compelling arbitration in any court
having jurisdiction over the parties; the order compelling arbitration shall
require that the arbitration proceedings take place in Houston, Texas, as
specified above.  The parties may apply to any court for orders requiring
witnesses to obey subpoenas issued by the arbitrators.  Moreover, any and all of
the arbitrators’ orders and decisions may be enforced if necessary by
 
-28-

--------------------------------------------------------------------------------

 
any court.  The arbitrators’ award may be confirmed in, and judgment upon the
award entered by, any federal or State court having jurisdiction over the
parties.
(i) To the fullest extent permitted by law, this arbitration proceeding and the
arbitrators award shall be maintained in confidence by the parties.  However, a
violation of this covenant shall not affect the enforceability of this
arbitration agreement or of the arbitrators’ award.
(j) A party’s breach of this Agreement shall not affect this agreement to
arbitrate.  Moreover, the parties’ obligations under this arbitration provision
are enforceable even after this Agreement has terminated.  The invalidity or
unenforceability of any provision of this arbitration agreement shall not affect
the validity or enforceability of the parties’ obligation to submit their
Disputes to binding arbitration or the other provisions of this agreement to
arbitrate.
12.13 No Effect on Employment Relationship.  Nothing in this Agreement shall
confer upon any employee of the General Partner or any Affiliate thereof any
right to continued employment nor shall it interfere in any way with the right
of the General Partner or any of its Affiliates to terminate the employment of
any employee at any time.
12.14 Legal Representation.  This Agreement and related documents have been
prepared by Vinson & Elkins LLP and Andrews Kurth LLP, as counsel for the
General Partner, and not as counsel for any other Partner or the Partnership. 
Each party other than the General Partner has been advised to seek independent
counsel in connection with this Agreement and the related documents.
[Signature Pages to Follow.]
 
-29-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Partners have executed this Agreement as of the date
first set forth above.
GENERAL PARTNER:
ENTERPRISE PRODUCTS COMPANY
     
By:
 
/s/ Richard H. Bachmann
Richard H. Bachmann
President and Chief Executive Officer
   
CLASS A LIMITED PARTNER:
EPCO HOLDINGS, INC.
     
By:
 
/s/ Richard H. Bachmann
Richard H. Bachmann
President and Chief Executive Officer
   
CLASS B LIMITED PARTNERS:
All Class B Limited Partners initially admitted as Class B Limited Partners of
the Partnership, pursuant to Powers of Attorney executed in favor of, and
granted and delivered to the General Partner
     
By: ENTERPRISE PRODUCTS COMPANY
(As attorney-in-fact for the Class B Limited Partners pursuant to powers of
attorney)
     
By:
 
/s/ Richard H. Bachmann
Richard H. Bachmann
President and Chief Executive Officer

















First Amended and Restated Agreement of Limited Partnership of EPD PubCo Unit
III L.P.
 

--------------------------------------------------------------------------------

Exhibit A
FORM OF POWER OF ATTORNEY
For Executing Agreement of Limited Partnership of EPD PubCo Unit III L.P.
Know all by these presents, that the undersigned hereby constitutes and appoints
Enterprise Products Company, a Texas corporation, and its authorized
representatives the undersigned’s true and lawful attorney-in-fact to:
(1)
execute for and on behalf of the undersigned as a Class B limited partner
thereunder that certain Agreement of Limited Partnership of EPD PubCo Unit III
L.P. (the “Partnership Agreement”); and

(2)
take any other action of any type whatsoever in connection with the foregoing
that, in the opinion of each such attorney-in-fact, may be of benefit to, in the
best interest of, or legally required of the undersigned, it being understood
that the documents executed by the attorney-in-fact on behalf of the undersigned
pursuant to this Power of Attorney shall be in such form and shall contain such
terms and conditions as the attorney-in-fact may approve in the
attorney-in-fact’s discretion.

The undersigned hereby grants to each attorney-in-fact full power and authority
to do and perform all and every act and thing whatsoever requisite, necessary or
proper to be done in the exercise of any of the rights and powers herein
granted, as fully to all intents and purposes as the undersigned might or could
do if personally present, with full power of substitution or revocation, hereby
ratifying and confirming all that the attorney-in-fact, or the attorney-in-facts
substitute or substitutes, shall lawfully do or cause to be done by virtue of
this Power of Attorney and the rights and powers herein granted.
The undersigned acknowledges and agrees by execution of this Power of Attorney
that the undersigned’s initial Sharing Points (as defined in the Partnership
Agreement) under the Partnership Agreement equal ________, which represents
____% of the total initial Sharing Points granted by the General Partner
pursuant to the Partnership Agreement.
IN WITNESS WHEREOF, the undersigned has caused this Power of Attorney to be
executed as of the date written below.
 
 
 
Signature
 
 
Type or Print Name
 
 
Date
 
 




 

--------------------------------------------------------------------------------